IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
CHARLES ]. YC)UNGBERG PLAINTIFF
v. No. 1:18-cv-80-DPM

]OSHUA COLLUMS, Prosecuting
Attorney, Stone County; B. ]. DAY,

Chief of Police, Mountain View;
MIRANDA MONROE, Family

Service Supervisor, DHS; KIRK

GREEN, Administrator, Stone County

]ail; ]IM DOSS, Deputy, Stone County
Sheriff’s Office; AUTUMN R. CGNRAD
YOUNGBERG, In Home Health Aide;
DOE, Police Officer, Mountain View

City Police; ]OHNATHAN ARNOLD,
Police Officer, Mountain View City Police;
and ZACK ALEXZANDER, Lieutenant,
Stone County Sheriff's Office DEFENDANTS

ORDER
1. The Court must screen Youngberg's eomplaint, as amended.
NQ 2 & NQ 7,' 28 U.S.C. §1915A. Youngberg Claims that his minor
daughters Were Wrongfully taken from him and that he Was Wrongfully
arrested and Charged as a habitual effender With aggravated assault 0n
a family member, Child endangerment, and an unclassified

enhancement N<_) 7 . He also Claims he self-surrendered in Connection

with the charges and is unlawfully detained awaiting trial. He seeks
damages, among other relief. lbid.

2. In his amended complaint, Youngberg didn't name as a
defendant or include any allegations against Monroe, Green, or the Doe
defendant. His claims against them are therefore dismissed without
prejudice

3. The Court must otherwise abstain from proceeding with
Youngberg's case because the criminal case is ongoing, Arl<ansas has
an important interest in enforcing its criminal laws, and Youngberg
may raise his constitutional claims during his state criminal
proceedings Younger z). Harris, 401 U.S. 37, 43-45 (1971). Further,
there's no indication of bad faith, harassment, or any other
extraordinary circumstances that would mal<e abstention
inappropriate Tony Alamo Christian Ministries z). Selig, 664 F.?)d 1245,
1254 (Sth Cir. 2012). This case must therefore be put on hold until
there's a final disposition of Youngberg's pending state charges.
Wallace z). Kato, 549 U.S. 384, 393-94 (2007); Yamaha Motor Corporation,
U.S.A. z). Stroud, 179 F.Bd 598, 603-04 (Sth Cir. 1999).

>i >e >e

The Court directs the Clerl< to stay and administratively terminate
this case, Youngberg can move to reopen this case after final
disposition of his state case, including any appeal. Any motion to

reopen must be filed within sixty days of that final disposition. If

_2_

Youngberg doesn't file a timely motion to reopen or a status report by

18 December 2019, then the Court will reopen the case and dismiss it

without prejudice

So Ordered.

l

. ”' 4
,"’*: s ,/.,-’1'
/L/!')?"»“§E»~’\~ mart ,¢/

 

D.P. Marshall ]r.
United States District ]udge
r j §§

z f`",. ,» f v , '?
53 hhssz l/"L& /J<.ci t .~,<.L» c

